


Exhibit 10-h-4

 

ROCKWELL COLLINS 2005
NON-QUALIFIED PENSION PLAN

 

The purpose of this Plan is to provide benefits in excess of the Benefit
Limitation (as defined below) to a group of employees and to provide benefits in
excess of the Compensation Limit (as defined below) to a select group of
management and highly compensated employees of Rockwell Collins, Inc. and its
affiliates.  This Plan also provides benefits in excess of the benefits provided
under the Company Pension Plan (as defined below) to a select group of highly
compensated employees consisting of Corporate Pilots and to a select group of
management or highly compensated employees who deferred compensation under the
Rockwell Collins Deferred Compensation Plan prior to 2005.  This Plan is
unfunded for tax purposes and for purposes of Title I of ERISA.

 

This Plan is established effective as of January 1, 2005 for accrued benefits
that were earned and vested after December 31, 2004 under the Rockwell Collins
Non-Qualified Pension Plan (“Pre-2005 Plan”) through September 30, 2006, the
date the Pre-2005 Plan was frozen.

 


ARTICLE I
DEFINITIONS

 

1.005      Affiliate means:

 

(a)                                  any company incorporated under the laws of
one of the United States of America of which the Company owns, directly
or indirectly, eighty percent (80%) or more of the combined voting power of all
classes of stock or eighty percent (80%) or more of the total value of the
shares of all classes of stock (all within the meaning of Code Section 1563);

 

(b)                                 any partnership or other business entity
organized under such laws, of which the Company owns, directly or indirectly,
eighty percent (80%) or more of the voting power or eighty percent (80%) or
more of the total value (all within the meaning of Code Section 414(c)); and

 

(c)                                  any other company deemed to be an Affiliate
by the Board of Directors.

 

1.010                 Benefit Limitation means the limitations on benefits
payable from Defined Benefit Plans which are imposed by Section 415 of the Code.

 

1.020                 Board of Directors means the Company’s Board of Directors.

 

1.030                 Change of Control means any of the following:

 

--------------------------------------------------------------------------------


 

(a)                                  The acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (1) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (2) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control:  (w) any acquisition directly from the Company, (x) any acquisition by
the Company, (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or (z) any acquisition pursuant to a transaction which complies with
clauses (1), (2) and (3) of subsection (c) of this Section 1.030; or

 

(b)                                 Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board of Directors;
provided, however, that any individual becoming a director subsequent to that
date whose election, or nomination for election by the Company’s shareowners,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors; or

 

(c)                                  Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another entity (a “Company
Transaction”), in each case, unless, following such Company Transaction, (1) all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Company Transaction
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Company
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Company
Transaction of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any employee
benefit plan (or related trust) of the Company or of such corporation resulting
from such Company Transaction) beneficially owns, directly or indirectly, 20% or
more of, respectively, the then

 

2

--------------------------------------------------------------------------------


 

outstanding shares of common stock of the corporation resulting from such
Company Transaction or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Company Transaction and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Company
Transaction were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Company Transaction; or

 

(d)                                 Approval by the Company’s shareowners of a
complete liquidation or dissolution of the Company.

 

1.040                 Code means the Internal Revenue Code of 1986, as amended.

 

1.050                 Committee means the Compensation Committee of the Board of
Directors.

 

1.060                 Company means Rockwell Collins, Inc., a Delaware
corporation.

 

1.070                 Company Officer means an employee who, effective
January 1, 2005, has been elected by the Board of Directors as an officer of the
Company pursuant to the Company’s by-laws.

 

1.080                 Company Pension Plan means the Rockwell Collins Pension
Plan.

 

1.090                 Compensation Limit means the limitation imposed by
Section 401(a)(17) of the Code on the amount of compensation which can be
considered in determining the amount of a participant’s benefit under the
Company Pension Plan.

 

1.095                 Corporate Pilot means any Participant in the Company
Pension Plan whose principal duty as an employee is the operation of aircraft as
a pilot or co-pilot for at least one year immediately preceding Retirement.

 

1.100                 Defined Benefit Plan has the same meaning given that term
in Section 3(35) of ERISA.

 

1.150                 Delinkage Date means January 1, 2009 or such other date as
is permitted under Section 409A and is approved by the Chief Executive Officer,
Chief Financial Officer, Senior Vice President, Human Resources or General
Counsel of the Company.

 

1.110                 Employee means any person who is employed by the Company
or by an Affiliate, including, to the extent permitted by Section 406 of the
Code, any United States citizen regularly employed by a foreign Affiliate of the
Company.

 

1.120                 ERISA means the Employee Retirement Income Security Act of
1974, as amended.

 

1.130                 409A Change of Control means a “Change of Control Event”
as defined in Treasury Regulation Section 1.409A-3(i)(5)(i) and as set forth in
Treasury Regulation Section 1.409A-3(i)(5)(v)-(vii), applying the default
rules and percentages set forth in such Treasury Regulations.

 

3

--------------------------------------------------------------------------------


 

1.140                 Highly Compensated Employee means a participant in or
retiree under the Company Pension Plan whose compensation would otherwise be
considered under such Plan in determining his benefits thereunder in excess of
the Compensation Limit.

 

1.150                 Interest Rate means the average 30-Year Treasury Rate as
published by the Internal Revenue Service in the October preceding the year of
the Participant’s annuity starting date.

 

1.160                 Mortality Assumptions means the FAS 87 mortality
assumptions used for the Company’s Net Periodic Benefit Costs in the year of the
Participant’s annuity starting date.

 

1.170                 Participant means any participant in the Company Pension
Plan whose benefits payable therefrom are restricted by the Benefit Limitation
or the Compensation Limit.  Employees who were hired on or before September 30,
2006 who (1) are Corporate Pilots, (2) are Company Officers hired on or after
January 1, 1993 but eligible for the pre-1993 formula under the Company Pension
Plan, or (3) are participants in the Company Pension Plan who deferred
compensation under the Rockwell Collins Deferred Compensation Plan and attained
85 points under the Rule of 85 after December 31, 2004, are also eligible to
participate in this Plan.  Notwithstanding any other provision of this Plan or
the Company Pension Plan to the contrary, no Employee or other person,
individual or entity shall become a Participant in this Plan after the earlier
of (a) September 30, 2006 or (b) the day on which a Change of Control occurs.

 

1.180                 Plan means this Rockwell Collins 2005 Non-Qualified
Pension Plan.

 

1.190                 Plan Administrator means the person from time to time so
designated by name or corporate office by the Board of Directors.

 

1.200                 Pre-2005 Plan means the Rockwell Collins Non-Qualified
Pension Plan and its predecessor, the Rockwell International Corporation
Non-Qualified Pension Plan.

 

1.210                 Retirement means “separation from service” from the
Company and all of its Affiliates, within the meaning of Section 409A, on or
after attainment of age 55 other than for reason of death.

 

1.220                 Rule of 85 means, with respect to a Participant in the
Collins Salaried Employees’ or Certain Salaried Employees’ sub-plans of the
Company Pension Plan attainment of at least age 55 but not more than age 62 with
a sum of age (in years and months) and Credited Service (as defined in the
Company Pension Plan) (in years and months) total 85 or more on or before the
date of Separation from Service or Retirement.  For purposes of determining
eligibility, years and months of service with the Company after September 30,
2006 shall also be considered.

 

1.230                 Section 409A means Section 409A of the Code and any
regulations or other guidance issued thereunder.

 

1.240                 Securities Exchange Act means the Securities Exchange Act
of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

1.250                 Separation from Service means a “separation from service”
from the Company and all of its Affiliates, within the meaning of Section 409A,
other than for reasons of Retirement or death.

 

1.260                 Specified Employee has the meaning set forth in
Section 409A, as determined each year in accordance with procedures established
by the Company.

 

1.270                 Third Party Administrator means an independent third party
selected by the Trustee and approved by the individual who, immediately prior to
a Change of Control, was the Company’s Chief Executive Officer or, if not so
identified, the Company’s highest ranking officer (the “Ex-CEO”).

 

1.280                 Trust means the master trust established by agreement
between the Company and the Trustee, which will be a grantor trust.

 

1.290                 Trustee means Wells Fargo Bank, N.A., or any successor
trustee of the Trust described in Section 1.280 of this Plan.

 

Terms not otherwise defined in this Article I shall have meanings set forth in
the Company Pension Plan document.

 


ARTICLE II
DETERMINATION OF BENEFITS


 

2.005                 Effective as of the close of business on September 30,
2006, and notwithstanding any other provision in this Plan (or in the Company
Pension Plan) to the contrary, individuals who first become Employees after
September 30, 2006 will not be eligible to become Participants in this Plan.  
No benefits shall be accrued under this Plan after September 30, 2006, except
pursuant to the Rule of 85.

 

2.010                 This Plan has been established by the Company as a
non-qualified pension plan for benefits earned and vested on and after
January 1, 2005 for those employees of the Company and its Affiliates whose
retirement benefits under the Company Pension Plan are, in the determination of
those benefits, reduced by reason of application of the Compensation Limit
and/or the Benefit Limitation for benefits earned and vested on and after
January 1, 2005.  This Plan also provides enhanced benefits to (a) Corporate
Pilots, (b) Company Officers hired on or after January 1, 1993 but eligible for
the pre-1993 formula under the Company Pension Plan, and (c) participants in the
Company Pension Plan who deferred compensation under the Rockwell Collins
Deferred Compensation Plan and attained 85 points under the Rule of 85 after
December 31, 2004.  The Company shall pay from its general assets or from the
Trust, as the case may be, to each Participant, or to the beneficiary, surviving
spouse or joint annuitant of the Participant, a benefit which is equal to the
amount of such reduction or enhancement and reduction or enhancement for
benefits payable under the Pre-2005 Plan.  Notwithstanding any other provision
of this Plan to the contrary, all non-qualified pension benefits for Corporate

 

5

--------------------------------------------------------------------------------


 

Pilots are considered earned and therefore payable under this Plan and not the
Pre-2005 Plan.

 

2.020                 If the monthly benefit for which a Participant would have
been otherwise eligible at retirement under the Company Pension Plan is reduced
because of application of the Compensation Limit, for purposes of determining
the benefit payable under this Plan, a Participant’s Average Annual Earnings
shall mean the highest amount that can be determined by averaging the
Participant’s Earnings (as defined in the Company Pension Plan) for any five
(5) calendar years within the ten (10) calendar years (or lesser period, if
applicable) of active employment which immediately precede the earliest of the
dates on which the Participant retires, dies, terminates or commences an
approved absence for disability or the date of the Company Pension Plan freeze
(September 30, 2006) in accordance with the Company Pension Plan.  In
determining Average Annual Earnings (as defined in the Company Pension Plan),
any calendar year in which the Participant has less than a full year of Credited
Service (as defined in the Company Pension Plan) may be disregarded.

 

2.025                 In the case of a Participant who first becomes an Employee
on or after January 1, 1993 and, prior to the earlier of his retirement from the
Company or September 30, 2006 becomes a Company Officer, the monthly benefit
payable to such Participant from this Plan shall be calculated pursuant to the
same formula as is set forth in Section 5.010(a) of the Certain Salaried or
Collins Salaried Employees sub-plans of the Company Pension Plan for
participants in that plan who were first employed by the Company prior to
January 1, 1993.

 

2.030                 Subject to the provisions of Section 2.050, for Retirement
distributions that commence prior to the Delinkage Date, any benefit payable
under this Plan shall be paid to or in respect of the Participant in the same
manner and at the same time and form that benefits become payable under the
Company Pension Plan.

 

2.040                 For distributions that commence on and after the Delinkage
Date, the distribution provisions of the Company Pension Plan shall have no
application to this Plan.  Effective for distributions that commence on and
after the Delinkage Date, distribution to a Participant of his or her accrued
benefit hereunder shall only be made upon the earliest of the Participant’s
Separation from Service, Retirement, death or, subject to the terms and
conditions set forth in Section 2.050, 409A Change of Control.  All such
distributions to Participants, as well as distributions made to beneficiaries
hereunder, shall be made in the form of lump sum payments, subject to the
following:

 

(a)                                  For purposes of calculating any lump sum
distribution under this Plan, the Plan shall use the Interest Rate and Mortality
Assumptions.  For benefits commencing upon Retirement, the calculation of such
lump sum distribution will reflect the immediate benefit payable.  For benefits
commencing upon Separation from Service, the lump sum calculation will reflect
the normal age 65 retirement benefit (as defined in the Company Pension Plan).

 

6

--------------------------------------------------------------------------------


 

(b)                                 Effective for distributions commencing on or
after the Delinkage Date, a Participant may make a one-time, irrevocable
election to have his or her accrued benefit under this Plan paid in (1) no more
than ten (10) equal annual installments commencing upon Retirement, such
installments to be the amounts that are actuarially equivalent to the present
value of the Participant’s accrued benefit under this Plan, or (2) the form of
an annuity described in Exhibit A to this Plan.  Such election shall only apply
to accrued benefits commencing upon Retirement and only if the actuarial present
value of the Participant’s accrued benefit upon Retirement is greater than the
amount specified under Section 402(g)(1)(B) of the Code ($15,500 for 2008).  A
Participant may elect any of the forms of annuities or installments without the
consent of such election by the Participant’s spouse.  Any such election to
receive installments or an annuity shall be made no later than December 31st
immediately preceding the Delinkage Date or December 31st of the calendar year
immediately preceding the calendar year any additional benefit is accrued after
the Delinkage Date under the Rule of 85.  Except as otherwise provided in
Section 6.020, such election shall be irrevocable.

 

2.050                 Effective as of the Delinkage Date, notwithstanding any
other provision of this Plan to the contrary, a Participant (including, for
purposes of this Section 2.050, a retiree who is currently receiving benefits
under this Plan) may elect to have the present value of the benefits due
hereunder paid in a lump sum in the event of the occurrence of a 409A Change of
Control, subject to the following:

 

(a)                                  To be effective, the election of a
Participant pursuant to this Section must be made in writing and filed with the
Committee prior to December 31st of the calendar year immediately preceding the
year in which such benefit was accrued.  Notwithstanding the foregoing, a
Participant may elect to make the election described in this Section 2.050 with
respect to his interest in and to accrued benefit hereunder that were earned
prior to the Delinkage Date no later than the December 31st immediately
preceding the Delinkage Date.

 

(b)                                 Subject to Section 6.020, such election
shall be irrevocable.

 

(c)                                  Lump sum payments to be made under this
Section 2.050 to Participants or, in the case of the Participant’s death, to the
Participant’s beneficiary shall be made within forty-five (45) days following
the 409A Change of Control.

 

(d)                                 Notwithstanding the foregoing, if the
Participant does not file a timely written or electronic election in accordance
with Section 2.050(a) to receive or not receive his or her accrued benefit under
the Plan in a lump sum upon a 409A Change of Control, then such Participant’s
accrued benefit under the Plan will automatically be paid in a lump sum upon a
409A Change of Control.

 

2.060                 Effective as of the Delinkage Date, with respect to
distributions which are payable to a Participant or, in the event of the
Participant’s death, to his beneficiary:

 

7

--------------------------------------------------------------------------------


 

(a)                                  Subject to Section 6.030, any lump sum
payments shall be paid within the sixty (60) day period following the close of
the calendar year which includes the Participant’s Separation from Service,
Retirement or, if applicable, death.

 

(b)                                 Subject to Section 6.030, each annual
installment payable shall be paid within the sixty (60) day period following the
close of each calendar year during the payment period, commencing with the
calendar year following the year which includes the Participant’s Retirement or,
if applicable, death.

 

2.070                 Effective as of the Delinkage Date, notwithstanding any
other provision of this Plan to the contrary, in the event that a Participant
dies prior to commencement of distribution of his accrued benefit under the
Plan, the Participant’s accrued benefit under this Plan shall be paid in a lump
sum to his designated beneficiary within the sixty (60) day period following the
close of the calendar year which includes the Participant’s death.  For purposes
of this Section 2.070, the Participant’s accrued benefit shall be the present
value of the accrued benefit payable in the form of a pre-retirement death
benefit under the Company Pension Plan without regard to the Benefit Limitation
and Compensation Limit, reduced by the present value of the accrued benefit
payable in the form of the pre-retirement death benefit pursuant to the Pre-2005
Plan.  The beneficiary of such pre-retirement death benefit shall be designated
as follows:

 

(a)                                  A Participant who is unmarried on the date
of such beneficiary designation may designate any person or persons as his
beneficiary or beneficiaries (both principal as well as contingent) to whom
distribution under this Plan shall be made in the event of his death prior to
distribution of his accrued benefit under the Plan.  In the absence of such
designation, the succession of beneficiaries, as specified in Section 8.020 of
the Company Pension Plan shall be controlling.

 

(b)                                 Notwithstanding any other provision of this
Plan, in the event that a Participant is married on the date of his death and
the Participant dies prior to commencement of distribution of benefits under
this Plan, the Participant’s surviving spouse shall be the beneficiary of the
Participant’s benefit under this Plan.

 

2.080                 Notwithstanding any other provision of this Plan to the
contrary, if the Participant dies after commencement of distribution of his
accrued benefit under the Plan, such benefit will be paid in the form elected
pursuant to Section 2.040.

 

2.090                 Notwithstanding any other provision of this Plan to the
contrary, in the event that a Participant Separates from Service prior to the
Delinkage Date and prior to distribution of benefits under the Plan, any benefit
payable under this Plan shall be paid to or in respect of the Participant in a
lump sum within the sixty (60) day period following the close of the calendar
year immediately preceding the Delinkage Date.

 

8

--------------------------------------------------------------------------------

 


ARTICLE III
CLAIMS PROCEDURE


 

3.010                 Any person claiming a right to participate in this Plan,
claiming a benefit under this Plan or requesting information under this Plan
shall present the claim or request in writing to the Committee, who shall
respond in writing within ninety (90) days following the receipt of the request.

 

3.020                 If the claim or request is denied, the written notice of
denial shall state:

 

(a)                                  the reasons for denial;

 

(b)                                 a description of any additional material or
information required and an explanation of why it is necessary; and

 

(c)                                  an explanation of this Plan’s claim review
procedure.

 

3.030                 Any person whose claim or request is denied may make a
request for review by notice given in writing to the Committee.

 

3.040                 A decision on a request for review shall normally be made
within ninety (90) days after the date of such request.  If an extension of time
is required for a hearing or other special circumstances, the claimant shall be
notified and the time limit shall be extended by an additional sixty (60) days
from the date of such request.  The decision shall be in writing and shall be
final and binding on all parties concerned.

 


ARTICLE IV
AMENDMENT AND TERMINATION; MISCELLANEOUS PROVISIONS


 

4.010                 The Board of Directors shall have the power to amend,
suspend or terminate this Plan at any time, except that no such action shall
adversely affect rights with respect to any benefit without the consent of the
person affected.  Notwithstanding the foregoing, except as otherwise permitted
by Section 409A, in the event of any termination of the Plan, any benefit
payable under the Plan shall continue to be paid in accordance with the terms of
the Plan in effect on the date of Plan termination.

 

4.020                 This Plan shall be interpreted and administered by the
Committee; provided, that interpretations by the Plan Administrator of those
provisions of the Company Pension Plan which are also applicable to this Plan
shall be binding on the Committee.

 

Notwithstanding any other provision of this Plan to the contrary, upon and after
the occurrence of a Change of Control, the Plan will be administered by the
Third-Party Administrator.  The Third-Party Administrator will have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited, to benefit entitlement

 

9

--------------------------------------------------------------------------------


 

determinations; provided, however, upon and after the occurrence of a Change of
Control, such administrator will have no power to direct the investment of Plan
or Trust assets or select any investment manager or custodial firm for the Plan
or Trust.

 

Upon and after the occurrence of a Change of Control, the Company will be
required to:

 

(a)                                  pay all reasonable administrative expenses
and fees of the Third-Party Administrator;

 

(b)                                 indemnify the Third-Party Administrator
against any costs, expenses and liabilities including, without limitation,
attorney’s fees and expenses arising in connection with the performance of such
administrator hereunder, except with respect to matters resulting from the gross
negligence or willful misconduct of the said administrator or its employees or
agents;

 

(c)                                  supply full and timely information to the
Third-Party Administrator on all matters relating to the Plan, the Trust, the
Participants and any surviving spouses and contingent annuitants, the benefits
of the Participants, the date of circumstances of the Retirement, death or
Separation from Service of the Participants, and such other pertinent
information as the Third-Party Administrator may reasonably require; and

 

(d)                                 upon and after a Change of Control, the
Third-Party Administrator may not be terminated by the Company and may only be
terminated (and a replacement appointed) by the Trustee, but only with the
approval of the Ex-CEO (as defined in Section 1.270).

 

4.030                 This Plan is an unfunded employee benefit plan primarily
for providing benefits to an identified group of management or highly
compensated employees of the Company and is also an excess benefit plan (as
defined by Section 3(36) of ERISA).  This Plan is intended to be unfunded for
tax purposes and for purposes of Title I of ERISA.  Participants and their
beneficiaries, estates, heirs, successors and assigns shall have no legal or
equitable rights, interest or claims in any property or assets of the Company or
its Affiliates.  Any and all of the assets of the Company and its Affiliates
shall be, and remain, the general, unpledged, unrestricted assets of the Company
and its Affiliates.  The Company’s and any Affiliate’s sole obligation under
this Plan shall be merely that of an unfunded and unsecured promise of the
Company or such Affiliate to pay money in the future.

 

4.040                 Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey, in advance of actual
receipt, any interest he may have hereunder.  A Participant’s rights to benefits
described herein are and shall be nonassignable and nontransferable prior to
actual distribution as provided by this Plan.  Any such attempted assignment or
transfer shall be ineffective with respect to the Company and with respect to
any Affiliate, and the Company’s and any Affiliate’s sole obligation shall be to
distribute benefits to Participants, their beneficiaries or estates as
appropriate.  No part of any Participant’s benefits hereunder shall, prior to
actual payment as provided by this Plan, be subject to

 

10

--------------------------------------------------------------------------------


 

seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor shall any
such benefits be transferable by operation of law in the event of a
Participant’s or any other persons bankruptcy or insolvency, except as otherwise
required by law.

 

4.050                 This Plan shall not be deemed to constitute a contract of
employment between the Company or any of its Affiliates and any Participant, and
no Participant, beneficiary or estate shall have any right or claim against the
Company or any of its Affiliate under this Plan except as may otherwise be
specifically provided in this Plan.  Nothing in this Plan shall be deemed to
give a Participant the right to be retained in the service of the Company or any
Affiliate or to interfere with the right of the Company or any Affiliate to
discipline, discharge or change the status of a Participant at any time.

 

4.060                 A Participant will cooperate with the Committee by
furnishing any and all information requested by the Committee or its delegates
in order to facilitate proper administration (including distributions to and in
respect of Participants) of this Plan and by taking such other action as may be
reasonably requested by the Committee or its delegate.

 

4.070                 Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the laws of the State of Iowa.  In the
event that any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining provisions
of this Plan, which shall be construed and enforced as if such illegal or
invalid provision were not included in this Plan.  The provisions of this Plan
shall bind and obligate the Company and its Affiliates and their successors,
including, but not limited to, any corporate or other business entity which
shall, whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of the Company or its Affiliates
and their successors of any such company or other business entity.

 

4.080                 All words used in this Plan in the masculine gender shall
be construed as if used in the feminine gender where appropriate.  All words
used in this Plan in the singular or plural shall be construed as if used in the
plural or singular where appropriate.

 


ARTICLE V
TRUST


 

5.010                 Establishment of the Trust. The Company shall establish
the Trust (which may be referred to herein as a “Rabbi Trust”).  The Trust shall
become irrevocable upon a Change of Control (to the extent not then
irrevocable).  Notwithstanding any other provision of this Plan to the contrary,
the Trust shall not become irrevocable or funded with respect to this Plan upon
the occurrence of an event described in Section 1.030(d).  After the Trust has
become irrevocable with respect to the Plan, except as otherwise provided in
Section 12 of the Trust, the Trust shall remain irrevocable with respect to the
Plan until all benefits due under this Plan and benefits and account balances
due to any participants and beneficiaries under any other plan covered by the
Trust have been paid in full.  Upon

 

11

--------------------------------------------------------------------------------


 

establishment of the Trust, the Company shall provide for funding of the Trust
in accordance with the terms of the Trust.

 

5.020                 Interrelationship of the Plan and the Trust.  The
provisions of the Plan and any Participant’s Participation Agreement Form will
govern the rights of a Participant to receive distributions pursuant to the
Plan.  The provisions of the Trust will govern the rights of the Company and its
Affiliates, Participants and the creditors of the Company and its Affiliates to
the assets transferred to the Trust.  The Company and each of its Affiliates
employing any Participant will at all times remain liable to carry out their
obligations under the Plan.

 

5.030                 Distributions From the Trust.  The Company’s and each of
its Affiliate’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution will
reduce their obligations under this Plan.

 

5.040                 Rabbi Trust.  The Rabbi Trust shall:

 

(a)                                  be a non-qualified grantor trust which
satisfies in all material respects the requirement of Revenue Procedure 92-64,
1992-2 CB 122 (or any successor Revenue Procedure or other applicable
authority);

 

(b)                                 be irrevocable upon a Change of Control, to
the extent not then irrevocable (other than an event described in
Section 1.030(d)); and

 

(c)                                  provide that any successor trustee shall be
a bank trust department or other party that may be granted corporate trustee
powers under state law.

 

ARTICLE VI
SECTION 409A

 

6.010                 Section 409A Generally.  This Plan is intended to comply
with Section 409A.  Notwithstanding any other provision of this Plan to the
contrary, the Company makes no representation that this Plan or any benefit
payable under this Plan will be exempt from or comply with Section 409A and
makes no undertaking to preclude Section 409A from applying to this Plan.

 

6.020                 Changes in Elections.  Effective as of the Delinkage Date,
notwithstanding any other provision of this Plan to the contrary, once an
election is made pursuant to this Plan it shall be irrevocable unless all of the
following conditions are met:

 

(a)                                  the election to change the time or form of
payment will not become effective until the date that is one year after the date
on which the election to make the change is made;

 

(b)                                 except with respect to any payment to be
made upon the death of a Participant, the form of payment, as changed, will
defer payment of the Participant’s accrued benefit until at least five (5) years
later than the date that payment of such

 

12

--------------------------------------------------------------------------------


 

Participant’s accrued benefit would otherwise have been made under this Plan;
and

 

(c)                                  with respect to a payment that is to be
made upon a fixed date or schedule of dates, the election to change the form of
payment is made no less than twelve (12) months before the date that payment of
the accrued benefit was otherwise scheduled to be paid.

 

For purposes of Section 6.020(b) and (c), all payments scheduled to be made in
the form of installments that are attributable to a particular Plan Year will be
treated as scheduled to be made on the date that the first installment of such
series of payments is otherwise scheduled to be made (that is, the installments
will be treated as an entitlement to a single payment for purposes of
Section 409A).

 

Once a change in election is made and recorded pursuant to the Plan, such
election will be irrevocable unless all of the conditions of this Section 6.020
are met.  Notwithstanding any other provision of this Plan to the contrary, a
Participant will be permitted to make only one change in election pursuant to
this Section 6.020 with respect to the accrued benefit to which such election
relates.

 

With respect to election made by a married Participant whose marriage terminates
due to death or divorce after the Delinkage Date, but prior to the distribution
of benefits payable under the Plan, such election made by the Participant for a
joint annuity as described in Exhibit A, will be defaulted to a single life
annuity without resulting in a change of election as described in this
Section 6.020.

 

6.030                 Six Month Wait for Specified Employees.  Effective as of
the Delinkage Date, notwithstanding any other provision of this Plan to the
contrary, to the extent that any accrued benefit payable under the Plan
constitute an amount payable upon Separation from Service or Retirement to any
Participant under the Plan who is deemed to be a Specified Employee, then such
amount will not be paid during the six (6) month period following such
Separation from Service or Retirement.  If the provisions of this Section 6.030
apply to a Participant who incurs a Separation from Service or Retirement,
within the first six (6) months of the calendar year, then such amount will be
paid within the first sixty (60) days following the close of the calendar year
which includes the Participant’s Separation from Service or Retirement.  If the
provisions of this Section 6.030 apply to a Participant who incurs a Separation
from Service or Retirement within the last six (6) months of the calendar year,
then such amount will be paid within the first sixty (60) days after June 30th
of the calendar year following the year in which includes the Participant’s
Separation from Service or Retirement.

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

Annuity Options

 

Annuity Options:

 

(a)                                  Participants Without a Spouse.  The form of
annuity payable to a Participant who does not have a spouse, and who does not
otherwise elect shall be paid in the form of a single life annuity with monthly
installments for the Participant’s life.

 

(b)                                 Participants With a Spouse.  The forms of
annuities available to participant who is married on his annuity starting date
will be a single life annuity with monthly installments for the Participant’s
life and joint annuities with 60%, 75% or 100% continuation options.  The
monthly payments to a Participant shall be reduced by five percent (5%) if the
Participant selects the (60%) continuation option, by percent (10%) if the
Participant selects the seventy-five percent (75%) continuation option, or by
fifteen percent (15%) if the Participant selects the one hundred percent (100%)
continuation option.   The amount of the monthly benefit payable to such
surviving spouse shall equal the percentage selected of the reduced monthly
benefit payable to such Participant.

 

--------------------------------------------------------------------------------
